Per Curiam. This cause coming on to be heard on the Stipulation of the parties hereto which reads as follows: 1. The instant cause filed on October 2, 1975, is based upon the alleged tortious acts of agents and employees of the Illinois Department of Children and Family Services, the Illinois Department of Mental Health and Developmental Disabilities, and the Illinois Department of Corrections-Juvenile Division. 2. Prior to the filing of the instant cause, Pamela Wesley filed suit in the United States District Court for the Northern District of Illinois, No. 71 C 794 titled Wesley vs. Weaver et al. against various past and present employees of Respondents, which complaint was incorporated into the instant claim. 3. The Claimant agrees to strike from the instant claim all reference to and questions arising from the allegations going to the alleged denial of constitutional rights as contained in the instant claim. 4. The Claimant expressly agrees to perform all acts necessary to effect dismissal of the above federal case and further agrees that the entry of an award by this Court and the satisfaction of said award shall waive, release, relinquish and forever bar all claims or causes of action that Claimant has or may have against any officers, agents and employees of the Respondent Departments, from the beginning of time to the date of these presents. 5. The Respondent Departments by their directors, after complete investigation of the facts and elements that are the basis of this claim and upon the advice and .counsel of their respective departmental attorneys, hereby instruct and advise the Attorney General’s Office and the Justices of the Court of Claims that the interests of the State of Illinois will best be served by the entry of an award to the Claimant in the amount of Thirty-Three Thousand Dollars ($33,000.00). The foregoing stipulation was signed by the Claimant, Pamela Wesley; by her attorney, Roger B. Derstine; and by the following officers of the Respondent: For the Department of Children and Family Services, Mary Lee Leahy, Director, and Marian Barnes, Chief Technical Advisor; For the Department of Mental Health & Developmental Disabilities, LeRoy P. Leavitt, M.D., Director, and Alan E. Grischke, Chief Counsel; For the Department of Corrections-Juvenile Division, Charles J. Rowe, Acting Director, and Jeffrey C. Doane, Chief Counsel; and by William J. Scott, Attorney General, as counsel for the Respondent; and the Court being fully advised in the premises; It is hereby ordered that the sum of Thirty-Three Thousand Dollars ($33,000.00) be awarded to Claimant in full satisfaction of any and all claims or courses of action that Claimant has or may have against any officers, agents and employees of the Respondent departments from the beginning of time to the date of these presents.